Citation Nr: 1342553	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchiectasis, claimed as chronic obstructive pulmonary disease (COPD) with bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Virtual VA claims file has been reviewed.  

In a February 2013 decision, the Board denied the Veteran's claim for service connection for bronchiectasis.  The Veteran subsequently appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2013 Order, the Court vacated that decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board failed to comply with the duty to assist.  Specifically, they noted that the Board relied upon an inadequate VA examination from December 2010 (the Board observes that the Joint Motion refers to a December 2012 VA examination; there is no such examination.  The examination in question is dated December 2010; the Veteran's appeal to the Board was certified in October 2012).  According to the Joint Motion, the December VA examination did not provide an adequate explanation as to what role the findings contained in private medical records played in the VA examiner's opinion.  Specifically, the Joint Motion refers to June 2006 private CT scan findings of patchy small infiltrates and bronchiectasis, a March 2004 private treatment note of "probable interstitial lung disease", an April 2004 CT scan finding of atelectasis without interstitial lung disease, and a December 2007 treatment record showing a diagnosis of bronchiectasis (COPD), as well as a July 2010 private opinion indicating the Veteran's bronchiectasis might be related to asbestos exposure.  Additionally, the Joint Motion notes that the December VA examiner did not obtain an x-ray or CT scan; according to the Joint Motion, it is unclear what radiologic evidence was relied upon by the VA examiner in the formation of her opinion.  The Joint Motion asks that the VA examiner be requested to address whether there is radiographic evidence of parenchymal lung disease, and points out that it was unclear whether more recent radiologic testing might reveal lung disease consistent with the Veteran's in-service asbestos exposure; the Joint Motion states that the December VA examination did not appear to consider any radiographic testing after December 2007.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request a VA examination from an appropriate physician as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bronchiectasis, claimed as COPD with bronchiectasis, is related to the Veteran's presumed asbestos exposure during service.  In particular, the VA examiner is requested to obtain radiological tests to determine if the Veteran currently has lung disease consistent with asbestos exposure.  The examiner should also determine whether there is a relationship between any current lung disease(s) and service, to include asbestos exposure.  

The claims file must be sent to the physician for review. The examiner is request to review the record, to include the aforementioned March private treatment record, April 2004 CT scan report, the June 2006 CT scan report, the December 2007 private treatment record, and the July 2010 private medical opinion.  The VA examiner is requested to discuss the significance of the findings therein when providing an opinion as to the nature and etiology of the Veteran's lung disease.  

The physician should be instructed that it is imperative that a thorough and complete rationale be given for each opinion expressed.

2.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case (SSOC).  The matter should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


